  Case 2:17-cv-08748-FMO-KS Document 47 Filed 08/28/19 Page 1 of 2 Page ID #:230

                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
 Case No.        CV 17-8748 FMO (KSx)                                   Date    August 28, 2019
 Title           BackGrid USA, Inc. v. Angela Renee White



 Present: The Honorable           Fernando M. Olguin, United States District Judge
                   Cheryl Wynn                                          None Present
                   Deputy Clerk                                    Court Reporter / Recorder
           Attorneys Present for Plaintiffs:                Attorneys Present for Defendants:
                    None Present                                         None Present
 Proceedings:             (In Chambers) Order Re: Pending Application

       Having reviewed and considered plaintiff’s Application to Reopen Case (Dkt. 44,
“Application”), IT IS ORDERED THAT:

       1. Plaintiff shall file its motion to enforce settlement no later than September 10, 2019, and
notice the motion for the first hearing date available on the court’s calendar. The opposition and
reply shall be filed according to the noticed hearing date.

       2. Failure to file the motion referenced above may result in the imposition of sanctions
and/or the dismissal of the action for lack of prosecution and for failure to comply with the orders
of the court, pursuant to Local Rule 41. See Fed. R. Civ. P. 41(b); Link v. Wabash R. Co., 370
U.S. 626, 629-30, 82 S.Ct. 1386, 1388 (1962).

      3. The Application (Document No. 44) is denied without prejudice pending a ruling on
the motion to enforce settlement.




                                                                                   00     :    00
                                                         Initials of Preparer            cw




CV-90 (10/08)                            CIVIL MINUTES - GENERAL                               Page 1 of 1
Case 2:17-cv-08748-FMO-KS Document 47 Filed 08/28/19 Page 2 of 2 Page ID #:231
